Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Zeller on 04/14/2022.
The application has been amended as follows: 
In claim 1, line 8, after “a sample comprising”, “up to 108 CFU/mL” has been deleted;
In claim 1, line 12, after “attached to”, --the—has been inserted;
In claim 1, line 23, before “bacteria cells”, --the—has been inserted;
In claim 1, line 23, before “aqueous medium”, --the—has been inserted;
In claim 7, line 3, after “poly(fluorine”, “ethynylenes” has been deleted and --ethynylene-- has been inserted.
In claim 11, line 3, after “fluorescent sensing”, “materials” has been deleted and –material— has been inserted;
In claim 11, line 4, after “nanoparticulate sensing”, “materials” has been deleted and –material— has been inserted; 
In claim 13, line 12, after “adding a sample comprising”, “up to 108 CFU/mL” has been deleted;
In claim 14, line 2, after “fluorescent sensing”, “materials” has been deleted and –material—has been inserted.
In claim 14, line 4, after “fluorescent sensing”, “materials” has been deleted and –material—has been inserted.
In claim 14, line 5, after “nanoparticulate sensing”, “materials” has been deleted and –material—has been inserted.


Response to Amendment
The Amendment filed 03/10/2022 has been entered. Claims 1-11 and 13-19 remain pending in the application.  Applicant’s amendments to the Claims, Specification, and Drawings have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/13/2021.   

Reasons for Allowance
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Lim et al. (Lim et al., “Peptide-Assembled Graphene Oxide as a Fluorescent Turn-On Sensor for Lipopolysaccharide (Endotoxin) Detection”, 2015, Anal. Chem., 87, 9408-9412) fails to teach wherein said second wavelength, is in the near infrared (NIR) region of the light (see Non-Final Rejection, filed 12/13/2021). Rather Lim teaches the second wavelength is in a range of 500-650 nm (see Fig. 2A). One of ordinary skill in the art would not be motivated to modify Lim to provide wherein said second wavelength, is in the near infrared (NIR) region of the light.
A reference McNamara et al. (US 20160340717 A1) teaches a detection of bacteria with fluorophores (abstract; paragraph [0011]), wherein fluorophores can be fluorescein, tetrachlorofluorescein, hexachlorofluorescein, rhodamine, tetramethylrhodamine, Cy-dyes, Texas Red, Bodipy dyes, and Alexa dyes (paragraph [0145]). McNamara teaches an embodiment wherein near-infrared dyes are used (paragraph [0368], [0375], [0384], [0388]). However, there is no teaching or suggestion of motivation to modify Lim’s dye, which is measured in a range of 500-650 nm, to provide a dye capable of providing a response at second wavelength that is in the near infrared (NIR) region of the light.
The prior art fails to teach or fairly suggest, alone or in combination, all of the limitations of claim 1. Thus, claim 1 is deemed allowed. Claims 2-11 and 13-19 are deemed allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798           
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797